Citation Nr: 0912714	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral shoulder 
pain.

3  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a bilateral foot 
disorder, to include residuals of a toenail avulsion.

5.  Entitlement to service connection for a scar, left thigh, 
status post cyst excision.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1981 
to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2005 by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
sinusitis; bilateral shoulder pain; gastroesophageal reflux 
disease (GERD); a bilateral foot disorder, to include toe 
surgeries; and a scar on the left thigh status post cyst 
excision.  A rating decision dated in May 2007 continued the 
findings of the previous rating decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current sinusitis 
disability for VA compensation purposes.

3.  The Veteran is not shown to have a current bilateral 
shoulder disability for VA compensation purposes.

4.  Esophageal reflux is not shown to be due to military 
service.

5.  The Veteran is not shown to have a current bilateral foot 
disorder, to include residuals of a toenail avulsion, for VA 
compensation purposes.
6.  The Veteran is not shown to have a current scar, left 
thigh, status post cyst excision.


CONCLUSION OF LAW

1.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  Bilateral shoulder pain was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  A bilateral foot disorder, to include residuals of a 
toenail avulsion, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

5.  A scar on the left thigh status post cyst excision was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
sinusitis; bilateral shoulder pain, GERD (claimed as reflux 
acid); a bilateral foot disorder, to include toe surgeries; 
and a scar on the left thigh status post cyst excision (in 
additional to other claimed disabilities not on appeal) was 
received in October 2004.  Thereafter, she was notified of 
the general provisions of the VCAA by the Roanoke RO in 
correspondence dated in May 2005 and August 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claims, and 
provided other pertinent information regarding VCAA.  The 
claims were reviewed and a supplemental statement of the case 
was issued in July 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in August 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and a private examination 
report have been obtained and associated with her claims 
file.  The Veteran has also been provided with a fee-basis 
examination to assess the current nature and etiology of her 
claimed sinusitis, shoulders, GERD, feet, and left thigh scar 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

General Laws and Regulations - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).
In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 
Factual Background and Analysis

Sinusitis

In pre-service reports of medical history for ROTC basic and 
advanced camp dated in May 1979 and June 1980, the Veteran 
indicated that she had a history of seasonal sinusitis and 
hay fever.  The physician's summary in June 1980 noted that 
the Veteran had seasonal sinusitis and hay fever.  In a 
treatment note dated in June 1995, the Veteran complained of 
headaches and denied upper respiratory infection or sinus 
pain.  In September 1986, the Veteran underwent an 
otolaryngology examination.  The physician noted no polyps in 
the left nasal passage, and normal nasolacrimal - no nodules.  
In a service treatment note dated in January 1997, she 
complained of nasal stuffiness and cough.  The impression was 
pharyngitis and bronchitis.  In a service treatment note 
dated in June 1998, she complained of clogged sinuses with no 
pressure in the face.  The assessment was upper respiratory 
infection.  Later in June 1998, she complained of her throat 
feeling raw and pressure around her eyes and the bridge of 
her nose.  The assessment was possible allergies.  In a 
treatment note dated in August 1998, she reported that she 
had a sinus infection three months ago, but it had cleared, 
and she had no problem now.  In a service treatment note 
dated in October 2001, she complained of hoarseness and a dry 
throat.  The assessment was listed as likely PND (post nasal 
drip) secondary to AR (allergic rhinitis).  Service treatment 
records reflected that in May 2002, the Veteran underwent a 
left hip bone harvest and maxillary sinus lifts and grafts in 
preparation for dental implants.  No sinus complications were 
noted.  Periodic reports of medical examination consistently 
included findings of normal sinuses (January 1987, September 
1988, August 1990, December 1996, and January 2000).

In a post-service fee-basis general medical examination 
report dated in June 2005, the Veteran stated that she has 
had sinusitis since June 1997, occurring 10 times per year 
and lasting two weeks.  She stated that she becomes 
incapacitated as often as two times per year.  The physician 
reported that no sinusitis was detected on physical 
examination.  He explained that because there was no 
pathology found, he did not provide a diagnosis for the 
Veteran's claimed sinus disability.

In a fee-basis x-ray report dated in June 2005, the 
impression was normal sinus series.  No other evidence has 
been submitted regarding this issue.

The Board has considered the Veteran's contentions, but finds 
that service connection for sinusitis is not warranted 
because there is no persuasive evidence that she has a 
current sinusitis disability that is related to active 
military service.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  Accordingly, where, as here, 
the claims file is void of any competent medical evidence 
establishing that the Veteran has a current disability of the 
sinuses, the disability for which service connection is 
sought is not established, and thus, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In this 
case, the claim for service connection for sinusitis must be 
denied because the first essential criterion for a grant of 
service connection, evidence of current sinusitis disability, 
has not been met.

Bilateral Shoulder Pain

In a service treatment note dated in February 1986, the 
Veteran complained of pain in her right shoulder.  In a 
physical therapy consultation report dated in February 1986, 
she reported pain in her right shoulder for two weeks without 
history of trauma.  The assessment was acute spasm right 
upper trapezoid.  In a physical therapy clinic note dated 
later that month, she stated that her back (upper right 
trapezius) was feeling a lot better.  The assessment was 
resolved right upper trapezius muscle movement spasm.  In a 
service treatment note dated in December 2002, the Veteran 
complained of right shoulder pain.  The assessment was 
contusion on right shoulder, and she was placed on profile 
and instructed to follow-up in three weeks if she was not 
well.  Periodic reports of medical examination consistently 
included findings of normal upper extremities (January 1987, 
September 1988, August 1990, December 1996, and January 
2000).

In a post-service fee-basis general medical examination 
report dated in June 2005, the Veteran stated that she has 
had acute shoulder spasm due to an injury during physical 
training in 1986.  Following a physical examination, 
including repetitive range of motion testing, the physician 
described some limitation of use of the right and left 
shoulder caused by pain on repetitive use.  However, 
repetitive use did not cause fatigue, weakness, lack of 
endurance or incoordination.  He did not render a diagnosis 
for her claimed bilateral shoulder disability, explaining 
that no pathology was found.  In an addendum dated in June 
2005, the RO noted decreased range of motion findings in the 
examiner's report and asked him to provide a diagnosis.  The 
physician indicated that there was no significant reduction 
in range of motion and opined that it could be due to poor 
effort.  He stated that range of motion was within normal 
limits.

In a fee-basis x-ray report dated in June 2005, the 
impressions of multiple views of the left and right shoulder 
were listed as normal examination of each shoulder.

In a private examination report from Dewitt Family Practice 
Clinic dated in December 2006, the Veteran stated that she 
was experiencing muscle tension in her upper back.  Physical 
examination findings of the general and bilateral 
musculoskeletal system were reported as normal movement of 
all extremities.  The assessment included muscle spasm.

The Board has considered the Veteran's claim for service 
connection for a bilateral shoulder disability, but finds 
that service connection is not warranted because there is no 
evidence of a bilateral shoulder disability of a chronic 
nature in service, nor any evidence of a current bilateral 
shoulder disability.  The Board notes that the Veteran's 
service treatment records contained no complaints or findings 
related to any left shoulder pain and only isolated findings 
related to her right shoulder (in February 1986 and December 
2002).  Moreover, no shoulder pathology was found on fee-
basis examination in June 2005, and it is unclear whether the 
assessment of "muscle spasm" made by the private medical 
resident in December 2006 involved either of the Veteran's 
shoulders.  Accordingly, the Veteran's claim for service 
connection for a bilateral shoulder disability must be denied 
because there is no evidence of a current bilateral shoulder 
disability.  See Brammer, 3 Vet. App. at 225.

GERD

In a report of medical history dated in January 1987, the 
Veteran indicated that she had a history of frequent 
indigestion and stomach, liver, or intestinal trouble.  A 
medical examination report dated in January 1987 listed 
normal findings of the mouth and throat and abdomen and 
viscera.  In a service treatment note dated in October 1988, 
the Veteran complained of soreness in the back of her tongue 
and soreness when swallowing.  The assessment was rule out 
pathology of ord mucous membrane.  In a treatment note dated 
in May 1996, the Veteran complained of a lump in her throat 
for two weeks.  The assessment was dysphagia (difficulty 
swallowing) and rule out gastrointestinal.  In a treatment 
note dated in June 1996, she again complained of a globus 
sensation with hoarseness in her voice for four or five 
months.  The same month she was hospitalized for an 
esophagogastroduodenoscopy (EGD) procedure.  The record of 
inpatient treatment listed a diagnosis of rule out 
gastroesophageal reflux disease (GERD), and the EGD report 
listed an impression of NI (none indicated or not identified) 
EGD.  In an ear, nose, and throat (ENT) consultation report 
dated in August 1996, the Veteran complained of a lump in her 
throat.  The assessment was listed as no evidence of 
esophageal disease - possible globus hystericus.

In a service treatment note dated in September 2000, the 
Veteran's reported symptoms included dysphagia.  The 
assessment was pharyngitis.  In a service treatment note 
dated in July 2001, she complained of headaches, but denied 
difficulty swallowing or speaking and denied hoarseness.  In 
a November 2001 treatment note, she complained of a feeling 
of a globus for two weeks, but stated that swallowing was 
okay.

In a post-service fee-basis general medical examination 
report dated in June 2005, the Veteran stated that she has 
had an acid reflux disorder since June 1996.  She also 
indicated that she has a hiatal hernia disorder with 
dysphagia, heartburn, epigastric pain, scapular pain, reflux, 
and regurgitation of stomach contents with nausea and 
vomiting.  She stated that she experiences symptoms almost 
weekly and takes medication.  The physician provided no 
diagnosis, explaining that her claimed acid reflux disability 
did not cause significant anemia or malnutrition.  

In a fee-basis examination report dated in June 2005, the 
Veteran underwent an upper gastrointestinal (GI) series 
examination.  Reported findings included normal swallowing 
mechanism; no intrinsic esophageal abnormality present; no 
evidence of hiatal hernia, gastroesophageal reflux, or peptic 
esophagitis; stomach that distended fully was a normal 
mucosal pattern without filling defects or ulcerations; no 
delay in gastric emptying; duodenal bulb normal in 
configuration and normal mucosal pattern; and normal duodenal 
sweep and visualized proximal small bowel.  The impression 
was negative examination.

In a private physical examination report from the Dewitt 
Family Practice Clinic dated in December 2006, the Veteran 
stated that she has a history of GERD and ran out of 
medication and reported a recent increase in heartburn.  She 
denied any chest pain or discomfort or any abdominal pain.  
The physician noted that the source of his information was 
the Veteran.  He assessed esophageal reflux and prescribed 
medication.  

Based on the evidence of record, the Board finds that a 
chronic gastroesophageal disorder, including GERD, did not 
develop as a result of an established event, injury, or 
disease during active service.  While the Veteran's service 
treatment records contained some complaints of dysphagia, 
results of a June 1996 EGD procedure were reported as not 
identified and rule out GERD, and an ENT consultation in 
August 1996 also found no evidence of esophageal disease.  
Moreover, comprehensive physical examination and upper GI 
series findings were negative in June 2005.

Finally, although the Veteran's private physician diagnosed 
esophageal reflux in December 2006, he stated that the source 
of his information was the Veteran, who provided him with a 
history of GERD, although this diagnosis is not present 
anywhere in her records.  There no competent evidence of 
record provides a link between the Veteran's esophageal 
reflux and her active service.  Without medical evidence of a 
nexus between a claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted on a direct basis.  See Hickson, 12 Vet. App. at 253.  
Therefore, the Veteran's claim for service connection for 
GERD must be denied.

Bilateral Foot Disorder

In a service treatment note dated in October 2003, the 
Veteran complained of an ingrown toenail on her left foot for 
the past two months.  The assessment was mild ingrown toenail 
left.  Additional service treatment records dated from 
October 2003 to January 2004, including those from the Foot & 
Ankle Center, showed that the Veteran had a left nail 
matrixectomy or avulsion under local anesthetic in October 
2003.  In December 2003, she stated that the lateral border 
was still sensitive, but by January 2004, it was noted to be 
fully healed with no complaints of pain or discomfort.

In a service treatment note dated in April 2004, the Veteran 
complained of left foot pain since August 2003 due to a 
change in footwear.  The assessment was left bunion 
aggravated.  In a podiatry consultation report dated in June 
2004, she complained of left foot pain.  The impression was 
range of motion with hallux abducto valgus (bunion) - 
bilateral.  An order form dated in June 2004 showed that 
orthotics were ordered for treatment of diagnosed bunions.

In a post-service fee-basis general medical examination 
report dated in June 2005, the Veteran stated that she has 
been suffering from pain in her toes after removal of an 
ingrown toenail in October 2003 and from pain, stiffness, 
swelling, and fatigue from bunions since April 2004.  
Following a physical examination of the feet and toes, the 
physician did not provide a diagnosis because he found no 
pathology to render a diagnosis.

In a fee-basis x-ray report dated in June 2005, the 
impressions of right and left foot x-rays were listed as no 
evidence of fracture or other abnormality.

A private physical examination report from Dewitt Family 
Practice Clinic dated in December 2006 did not contain any 
complaints or findings specific to the Veteran's feet or 
toes.

The Board has considered the Veteran's claim for service 
connection for a bilateral foot disability, to include 
residuals of a toenail avulsion, but finds that the claim 
must be denied because there is no evidence of a current 
bilateral foot disability.  See Brammer, 3 Vet. App. at 225.

Left Thigh

In a service treatment note dated in May 1984, the Veteran 
complained of a knot on the left thigh.  The assessment was 
left thigh - possible keloid mass, and a dermatology 
consultation was requested with a provisional diagnosis of 
left thigh lump.  A dermatology clinic note dated in July 
1984 showed that the Veteran complained of a nodular lesion 
in the left inner upper thigh for three to four years, and it 
was excised during that visit.  In a January 1985 service 
treatment note, the Veteran complained of a sore left inner 
thigh status post surgical excision of cyst.  The assessment 
was keloid surgical scar of inner left thigh - symptomatic.  
In a dermatology clinic note dated in March 1985, she 
complained of a thick growth with itching and burning after 
surgery for her cyst.  The assessment was keloid.

In medical examination reports dated in January 1987, 
September 1988, and August 1990, the examiners noted a one-
inch old scar on the inner side of the left thigh after 
excision of cyst.  In a medical examination report dated in 
December 1996, the examiner noted a scar on the lower left 
quadrant.  In a medical examination report dated in January 
2000, the examiner noted identifying bodymarks, scars, or 
tattoos as normal. 

In a post-service fee-basis general medical examination 
report dated in June 2005, the Veteran stated that she 
suffered muscle and nerve injuries as a result of excision of 
a cyst on the inner left thigh; she described the wound as 
superficial.  Following a physical examination, the physician 
provided no diagnosis, explaining that there was no pathology 
and no visible scar.

In a fee-basis x-ray report of the left femur dated in June 
2005, the impression was listed as no evidence of fracture or 
other abnormality.  In a fee-basis x-ray report of the left 
hip dated in August 2005, the impression was listed as normal 
left hip series.

A private physical examination report from Dewitt Family 
Practice Clinic dated in December 2006 did not contain any 
complaints or findings related to the Veteran's claimed left 
thigh disability status post cyst excision.

The Board has considered the Veteran's claim for service 
connection for a left thigh disability status post cyst 
excision, but finds that the claim must be denied because 
there is no evidence of a current disability.  See Brammer, 3 
Vet. App. at 225.



All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and her representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that she has 
sinusitis, bilateral shoulder, GERD, bilateral foot, and left 
thigh disabilities as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, she is not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of her claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for sinusitis; bilateral shoulder pain; GERD; a 
bilateral foot disability, to include residuals of a toenail 
avulsion; and a left thigh disability status post cyst 
excision must be denied.  In arriving at the decision to deny 
the claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal as to service connection for a right hip 
disability is dismissed.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bilateral shoulder pain 
is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for a bilateral foot 
disorder, to include residuals of a toenail avulsion, is 
denied.

Entitlement to service connection for a scar, left thigh, 
status post cyst excision, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


